Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the pulse level detection circuit and/or the at least one of the filter circuits is configured as a field programmable gate array (FPGA) or other programmable logical elements.
In regard to Claim 4:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the change of state comprises a transition from a first pulse level to a second pulse level, and if the pulse level corresponds to the allocated filter level of the filter circuit the output of said filter circuit is activated, and wherein the pulse level detection circuit and/or at least one of the filter circuits comprise logical gate elements.
In regard to Claim 15:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
detecting a change of state of a pulse level of the input signal, and - if the pulse level corresponds to the allocated filter level of the filter circuit activating the output of the allocated filter circuit, wherein the pulse level detection circuit and/or at least one of the filter circuits comprise logical gate elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896